DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A computer-implemented method for predicting a maintenance time of a plurality of equipment used in a facility, the computer-implemented method comprising: 
 	receiving, at a facility management system with a processor, a sensor data from one or more sensors, wherein the one or more sensors is installed at the plurality of equipment, wherein the plurality of equipment is installed at various locations in the facility, wherein the sensor data is received in real time; 
 	collecting, at a cloud platform associated with the facility management system with the processor, the sensor data, wherein the cloud platform is associated with a server, wherein the sensor data is collected in real time; 
analysing, at a defect diagnostic engine associated with the facility management system with the processor, the sensor data for detection of one or more defects in the one or more sensors installed at the plurality of equipment by using machine learning algorithms, wherein the sensor data is analysed in real time; 
 	detecting, at the defect diagnostic engine, the one or more defects in the one or more sensors and at least one equipment of the plurality of equipment installed at various locations in the facility based on the analysis of the sensor data, wherein the one or more defects is detected in real time;
 	 creating, at the defect diagnostic engine with the processor, a planned maintenance chart, wherein the planned maintenance chart is based on the detection of the one or more defects and the analysis of the sensor data by using the machine learning algorithms, 
 	wherein the defect diagnostic engine comprising a financial analyser and a longevity estimator, a probability of failure predictor, or both; and 
 	sending, at the defect diagnostic engine with the processor, the planned maintenance chart to a user with facilitation of a plurality of media devices, wherein the planned maintenance chart is sent to the user in real time.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

detecting,.. the one or more defects in the one or more sensors and at least one equipment of the plurality of equipment installed at various locations in the facility based on the analysis of the sensor data, wherein the one or more defects is detected in real time;…wherein the defect diagnostic engine comprising a financial analyser and a longevity estimator, a probability of failure predictor, or both” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “receiving, at a facility management system with a processor, a sensor data from one or more sensors, wherein the one or more sensors is installed at the plurality of equipment, wherein the plurality of equipment is installed at various locations in the facility, wherein the sensor data is received in real time; collecting, at a cloud platform associated with the facility management system with the processor, the sensor data, wherein the cloud platform is associated with a server, wherein the sensor data is collected in real time…a defect diagnostic engine associated with the facility management system with the processor, creating, at the defect 
The claim recites “a defect diagnostic engine associated with the facility management system with the processor,.. creating, at the defect diagnostic engine with the processor, a planned maintenance chart, wherein the planned maintenance chart is based on the detection of the one or more defects and the analysis of the sensor data by using the machine learning algorithms, and sending, at the defect diagnostic engine with the processor, the planned maintenance chart to a user with facilitation of a plurality of media devices, wherein the planned maintenance chart is sent to the user in real time”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving, at a facility management system with a processor, a sensor data from one or more sensors, wherein the one or more sensors is installed at the plurality of equipment, wherein the plurality of equipment is installed at various locations in the facility, wherein the sensor data is received in real time; collecting, at a cloud platform associated with the facility management system with the processor, the sensor data, wherein the cloud platform is associated with a server, wherein the sensor data is collected in real time…a defect diagnostic engine associated with the facility management system with the processor, creating, at the defect diagnostic engine with the processor, a planned maintenance chart, wherein the planned maintenance chart is based on the detection of the one or more defects and the analysis of the sensor data by using the machine learning algorithms, and sending, at the defect diagnostic engine with the processor, the planned maintenance chart to a user with facilitation of a plurality of media devices, wherein the planned maintenance chart is sent to the user in real time”, are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination 
The claim is not patent eligible.
Independent claims 10 and 18,  the claims are rejected with the same rationale as in clam 1.
Dependent claims 2, 11, and 19,  add the additional elements of “wherein the one or more sensors comprising a temperature sensor, humidity sensor, dynamic pressure sensor, smoke sensor, infrared sensor, occupancy sensor, duct sensor, sound sensors, vibration sensor, ultrasonic sensor, touch sensors, proximity sensors, IR sensors, light sensors, air quality index sensors, location sensors, alarm sensors, motion sensors, and biometric sensors”. The step “one or more sensors comprising a temperature sensor, humidity sensor, dynamic pressure sensor, smoke sensor, infrared sensor, occupancy sensor, duct sensor, sound sensors, vibration sensor, ultrasonic sensor, touch sensors, proximity sensors, IR sensors, light sensors, air quality index sensors, location sensors, alarm sensors, motion sensors, and biometric sensors” are recited at a high level of generality (i.e., as a generic computer structures and/or well-known generic sensors), such that they amounts no more than mere instructions to apply the exception using a generic computer components and/or generic sensors. Accordingly, these additional element do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Dependent claims 3, 12, and 20,  add the additional elements of “wherein the plurality of equipment comprising distribution board, transformer, electricity meter, escalators, heating unit, ventilation unit, boiler unit, direct generation system, transmission system, air conditioning unit, fire detection system, circuit breaker, elevators, electricity meter, circuit disconnects, junction boxes, and electric switchgears”. The steps “wherein the plurality of equipment comprising distribution board, transformer, electricity meter, escalators, heating unit, ventilation unit, boiler unit, direct generation system, transmission system, air conditioning unit, fire detection system, circuit breaker, elevators, electricity meter, circuit disconnects, junction boxes, and electric switchgear” are recited at a high level of generality (i.e., as a generic computer structures and/or well-known devices), such that they amounts no more than mere instructions to apply the exception using a generic computer components and/or devices. Accordingly, these additional element do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Dependent claims 4 and 13,  add the additional elements of “wherein the sensor data comprising device temperature, facility temperature, usage time of device, device behavior, device output, device efficiency, device anomaly history, lighting settings, air pressure data, humidity, and air quality index”. The steps “wherein the sensor data comprising device temperature, facility temperature, usage time of device, device behavior, device output, device efficiency, device anomaly history, lighting settings, air pressure data, humidity, and air quality index” are recited at a high level of 

Dependent claims 5 and 14,  add the additional elements of “wherein the plurality of media devices comprising a computer, laptop, smart television, PDA, electronic tablet, smartphone, wearable devices, tablet, smartwatch, smart display, and gesture-controlled devices”. The steps “wherein the plurality of media devices comprising a computer, laptop, smart television, PDA, electronic tablet, smartphone, wearable devices, tablet, smartwatch, smart display, and gesture-controlled devices” are recited at a high level of generality (i.e., as a generic computer structures and/or well-known devices), such that they amounts no more than mere instructions to apply the exception using a generic computer components and/or devices. Accordingly, these additional element do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 6, 8-9, 15, and 17,  add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claims 7 and 16,  add the additional elements of “sending, at the alert module, a maintenance alert to the user on the plurality of media devices, wherein 

 Claim Objection

5.	Claims 8 and 17  are objected to because of the following informalities: Claims 8 and 17  recite “the one or more faults”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. US 2020/0379454 (hereinafter, Trinh), in view of Pal et al.  US  2017/0051978 (hereinafter, Pal).

8.  	Regarding claim 1, Trinh discloses a computer-implemented method for predicting a maintenance time of a plurality of equipment used in a facility (Fig. 1), the computer-implemented method comprising: 
 	receiving, at a facility management system with a processor, a sensor data from one or more sensors, wherein the one or more sensors is installed at the plurality of equipment, wherein the plurality of equipment is installed at various locations in the facility, wherein the sensor data is received in real time ([0040]-[0042], Fig., 1: The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point. The generated data points may be associated with timestamps or may be collected presented as a time series. Different sensors 154 in a piece of equipment or the same type of sensors 154 among different pieces of equipment may have the same frequency in generating data points or may have different frequencies. The controller 160 (or the sensor 154 itself) may collect sufficient numbers of data points before a batch of data points is sent to the data store 120. Alternatively, or additionally, the controller 160 (or the sensor 154 itself) may also transmit generated data in real-time to the data store 120 or directly to the predictive maintenance server 110 in the form of a data stream with the predictive maintenance server 110. If a data stream is established, the predictive maintenance server 110 may continuously receive data from the sensors 154 as new data are generated);
   	collecting, at a cloud platform associated with the facility management system with the processor, the sensor data, wherein the cloud platform is associated with a server, wherein the sensor data is collected in real time ([0034], [0036], [0041]: the controller 160 (or the sensor 154 itself) may also transmit generated data in real-time to the data store 120 or directly to the predictive maintenance server 110 in the form of a data stream with the predictive maintenance server 110. If a data stream is established, the predictive maintenance server 110 may continuously receive data from the sensors 154 as new data are generated… the data store 120 may take the form of a cloud storage system such as a distributed storage system…., the data store 120 may be part of the predictive maintenance server 110. For example, the data store 120 may be the data storage of the predictive maintenance server 110. See also [0035]);
 	analysing, at a defect diagnostic engine associated with the facility management system with the processor, the sensor data for detection of one or more defects in the one or more sensors installed at the plurality of equipment by using machine learning algorithms, wherein the sensor data is analysed in real time ([0033]-[0034], [0041]: A predictive maintenance server may receive data from various sensors of the equipment. The predictive maintenance server uses various signal processing techniques and machine learning models to predict whether one or pieces of equipment show signs of an anomaly…[0035]: The predictive maintenance server may generate one or more metrics that quantify anomaly of a piece of equipment at a facility site 140, may identify one or more pieces of equipment and/or the equipment's components that may need maintenance or repair, and may provide recommendations on recourses and actions that should be taken for particular equipment. See also [0052]);
	detecting, at the defect diagnostic engine, the one or more defects in the one or more sensors and at least one equipment of the plurality of equipment installed at various locations in the facility based on the analysis of the sensor data, wherein the one or more defects is detected in real time ([0033]-[0034], [0041]: A predictive maintenance server may receive data from various sensors of the equipment. The predictive maintenance server uses various signal processing techniques and machine learning models to predict whether one or pieces of equipment show signs of an anomaly…[0035]: The predictive maintenance server may generate one or more metrics that quantify anomaly of a piece of equipment at a facility site 140, may identify one or more pieces of equipment and/or the equipment's components that may need maintenance or repair, and may provide recommendations on recourses and actions that should be taken for particular equipment);
 	creating, at the defect diagnostic engine with the processor, a planned maintenance chart, wherein the planned maintenance chart is based on the detection of the one or more defects and the analysis of the sensor data by using the machine learning algorithms ([0035]: The predictive maintenance server may generate one or more metrics that quantify anomaly of a piece of equipment at a facility site 140, may identify one or more pieces of equipment and/or the equipment's components that may need maintenance or repair, and may provide recommendations on recourses and actions that should be taken for particular equipment),
  	wherein the defect diagnostic engine comprising a financial analyser and a longevity estimator, a probability of failure predictor, or both ([0032], [0035], [0082], [0051], [0096]), and 
 	sending, at the defect diagnostic engine with the processor, the planned maintenance chart to a user with facilitation of a plurality of media devices, ([0035], [0052], [0065]-[0066], [0080]). 
 	Trinh discloses collecting and analyzing sensor data, and detecting defects basesed on one or more sensors in real-time as disclosed above.
	Trinh does not disclose:
 	Wherein the planned maintenance chart is sent to the user in real time.  
 	However, Pal discloses:
 	 Wherein the planned maintenance chart is sent to the user in real time ([0010], [0082]).
wherein the planned maintenance chart is sent to the user in real time as taught by Pal. The motivation for doing so would have been in order to send alarm to users immediately when detecting anomaly (Pal, [0010]).

9.	Regarding claims 10 and 18, the claims are rejected with the same rationale as in claim 1. 

10.	Regarding claim 2, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses wherein the one or more sensors comprising a temperature sensor, humidity sensor, dynamic pressure sensor, smoke sensor, infrared sensor, occupancy sensor, duct sensor, sound sensors, vibration sensor, ultrasonic sensor, touch sensors, proximity sensors, IR sensors, light sensors, air quality index sensors, location sensors, alarm sensors, motion sensors, and biometric sensors ([0040]: temperature sensor).

11.	Regarding claims 11 and 19, the claims are rejected with the same rationale as in claim 2. 

12.	Regarding claim 3, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
wherein the plurality of equipment comprising distribution board, transformer, electricity meter, escalators, heating unit, ventilation unit, boiler unit, direct generation system, transmission system, air conditioning unit, fire detection system, circuit breaker, elevators, electricity meter, circuit disconnects, junction boxes, and electric switchgear ([0038], [0040]: A piece of equipment 150 may be any equipment or devices that use electrical and mechanical power to perform certain functions or tasks. Example equipment 150 may include cooling machines (e.g., refrigerators, air conditioners, freezers, and coolers), lifting machines, manufacturing machines (e.g., computer numerical control (CNC) pieces of equipment), robotics machines, and other suitable machines, industrial or non-industrial. Example pieces of equipment 150 may also include various electronic devices such as household or commercial electronic devices and electrical appliances. Facility site 140 may be any industrial, commercial, or even residential site that hosts a collection of one or more pieces of equipment 150. For example, facility site 140 may be a factory or a manufacturing site. In another example, a facility site 140 may also be a commercial site such as a shopping mall or an office that includes a system of commercial air conditioners that include a plurality of cooling machines. In yet another example, a facility site 140 may also be an industrial sample storage site that includes a plurality of commercial freezers or a retail store that includes a series of food and beverage refrigerators. In yet another embodiment, a facility site 140 may even be a household that includes a plurality of electronic devices and appliances that may be considered to be pieces of equipment 150).


Regarding claims 12 and 20, the claims are rejected with the same rationale as in claim 3. 

14.	Regarding claim 5, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses wherein the plurality of media devices comprising a computer, laptop, smart television, PDA, electronic tablet, smartphone, wearable devices, tablet, smartwatch, smart display, and gesture-controlled devices ([0035], [0038], [0053]: the front-end interface 280 may be a software application that can be displayed at an electronic device). See also Pal ([0067]: The machine may be a personal-computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance).

15.	Regarding claim 14, the claim is rejected with the same rationale as in claim 5. 

16.	Regarding claim 6, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses obtaining, at an alert module associated with the defect diagnostic engine, the planned maintenance chart from the defect diagnostic engine ([0034]-[0035]: The predictive maintenance server may generate one or more metrics that quantify anomaly of a piece of equipment at a facility site 140, may identify one or more pieces of equipment and/or the equipment's components that may need maintenance or repair, and may provide recommendations on recourses and actions that should be taken for particular equipment. See also [0052], [0065]-[0066]). 

 	wherein maintenance chart is sent to the user in real time.  
 	However, Pal discloses:
 	 wherein maintenance chart is sent to the user in real time ([0010], [0082]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Trinh to use wherein maintenance chart is sent to the user in real time as taught by Pal. The motivation for doing so would have been in order to send alarm to users immediately when detecting anomaly (Pal, [0010]).

17.	Regarding claim 15, the claim is rejected with the same rationale as in claim 6. 

18.	Regarding claim 7, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses sending, at the alert module, a maintenance alert to the user on the plurality of media devices, wherein the maintenance alert is sent based on the planned maintenance chart for each of the one or more sensors receiving faults on a periodic basis ([0035], [0053], [0065]-[0066], [0080]): 
the predictive maintenance server 110 receives raw data from various sensors and stores the raw data in a raw data store 420…The predictive maintenance server 110 sends periodic alerts 462 based on the anomaly scores 460…if the anomaly score exceeds a threshold value for more than a threshold number of instances, the system sends an alert. The alert may be sent as a message or may be displayed on a user interface, for example, the user interface of an anomaly review application 466). See also Pal ([0010], [0067], [0082]).

19.	Regarding claim 16, the claim is rejected with the same rationale as in claim 7. 

20.	Regarding claim 8, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses wherein the one or more faults comprising short circuit fault, device failure, symmetrical fault, unsymmetrical fault, temperature fault, efficiency fault, device noise fault, circuit overload, and lighting fault ([0034]- [0035]). 

21.	Regarding claim 17, the claim is rejected with the same rationale as in claim 8. 

22.	Regarding claim 9, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses identifying, at the defect diagnostic engine, facility location, fault location, anomaly type, mean time to repair, required device and required skills, wherein the identification is done in real time ([0035], [0041], [0052]: the predictive maintenance server 110 may continuously analyze sensor data and monitor multiple pieces of equipment 150 located at different facility sites 140. When the predictive maintenance server 110 detects an anomaly at one of the pieces of equipment 150, the maintenance recommendation engine 270 may identify the particular facility site 140 and the particular equipment 150 by their respective identifiers…..[0055], [0057]: A predictive maintenance server 110 may receive different types of data associated with a piece of equipment 150 or a type of equipment 150. The data may be generated by various sensors 154 of equipment 150….The data may also include datasets of repair data 320 that includes logs and notes that are often inputted manually by operators, such as domain engineers, at the time of repair of various components or pieces of equipment 150. Depending on the type of repair, an entry of the repair data 320 may include one or more data points that specify the component 322 that was repaired, the repair data and time 324, and the reason for repair 326…As the predictive maintenance server 110 continues to collect data, some repair data 320 may develop when operators visit facility sites 140 to perform maintenance, whether due to the alerts generated by the anomaly detection models 360 or due to other reasons). See also Pal ([0010], [0067], [0082]). Trinh discloses identifying operators, such as domain engineers as disclosed above. Trinh in view of Pa does not disclose identifying required skills. However, identifying the required skills would have been obvious to one ordinary skill in the art based on the teaching of Trinh in view of Pal.
 
	
23.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh, in view of Pal, in further view of Anushiravani et al. US 20200152330 (hereinafter, Anushiravani).

24.  	Regarding claim 4, Trinh in view of Pal disclose the computer-implemented method as recited in claim 1 as disclosed above. 
 	Trinh further discloses wherein the sensor data comprising device temperature, facility temperature, usage time of device, device behavior, device output, device anomaly history, lighting settings, air pressure data, humidity, and ([0038], [0043],[0052], [0099], Fig. 1). Pal further discloses device efficiency [0049]).
	Trinh in view of Pal does not disclose:
 	wherein the sensor data comprising air quality index.  
 	However, Anushiravani discloses:
 	 wherein the sensor data comprising air quality index ([0134], [0137]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Trinh in view of Pal to use wherein the sensor data comprising air quality index as taught by Anushiravani. The motivation for doing so would have been in order to analyze different sensors output, such as air quality index data  (Anushiravani, [0134]).

25. 	Regarding claim 13, the claim is rejected with the same rationale as in claim 4. 
Conclusion

26.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Eyob Hagos/								
Examiner, Art Unit 2864